                                            Case 3:16-cr-00038-SI Document 49 Filed 08/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                              Case No. 16-cr-00038-SI-1
                                   8                    Plaintiff,                         ORDER MODIFYING CONDITIONS
                                                                                           OF SUPERVISED RELEASE
                                   9             v.
                                                                                           Re: Dkt. No. 45
                                  10     KELLEY,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This Court modifies the conditions of Shaun Kelley’s release as follows:

                                  14          1. The mandatory and standard conditions previously imposed remain in effect.

                                  15          2. The special condition that Mr. Kelley not consume alcohol remains in effect.

                                  16          3. All other special conditions are suspended.

                                  17          4. Mr. Kelley may not leave the country without permission of the court.

                                  18          5. Mr. Kelley may reside in Mississippi, near his sister Cecilia Mary Jourdan.
                                  19   These conditions shall remain in effect until September 15, 2029. The Court understands the

                                  20   Southern District of Mississippi’s Probation Office has thus far declined to accept Mr. Kelley’s

                                  21   transfer to be supervised by that office. Although the Northern District of California will remain in

                                  22   a supervisory position, the Court would be deeply grateful for any assistance the Southern District

                                  23   of Mississippi’s Probation Office could provide.

                                  24

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 15, 2020
                                  27                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  28                                                   United States District Judge
